Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Karasev et al (Pub. No.: U.S. 2019/0147600 A1).   
          Regarding claim 1, Karasev discloses a system comprising (see page 1, paragraph, [0013], a three-dimensional bounding box can be determined that represents various observations about the vehicle. For example, the observations can include, but are not limited to, orientation, length, width, velocity, and the like. Accordingly, the three-dimensional bounding box representing the object in the environment can be provided to a prediction system or a planner system of the autonomous vehicle to generate a trajectory for the autonomous vehicle to navigate the environment);
           a data processor (see page 10, paragraph, [0100] FIG. 9 illustrates the environment depicts one or more computer systems that comprise a storage 904, one or more processor(s) 906, a memory 908, and an operating system);
           and a 3D image processing system, executable by the data processor, the image processing system being configured to (page 1, paragraph, [0003] FIG. 1 illustrates a pictorial flow diagram of an example process for determining a three-dimensional bounding box associated with an object orientation based on image data and object contact points, in accordance with embodiments of the disclosure);
           receive image data from a camera associated with a vehicle, the image data representing an image frame (see page 2, paragraph, [0017] a location of the “autonomous vehicle capturing the image data” can be determined with respect to a three-dimensional surface mesh or map of the environment. The autonomous vehicle can utilize one or more light detection and ranging (LIDAR) sensors, RADAR sensors, GPS sensors, inertial measurement units (IMUs), etc., to localize the autonomous vehicle with respect to the three-dimensional surface or map. Further, since the location of the image sensor relative to the autonomous vehicle is known (or can be determined), a ray can be determined originating from an endpoint associated with the image sensor or autonomous vehicle and passing through an individual object contact point. Accordingly, based at least in part on a known location of the autonomous vehicle and a known location of the image sensor, a three-dimensional surface mesh component can be used to unproject a ray associated with an individual vehicle contact point onto the three-dimensional surface mesh to determine a projection location or intersection point associated with the ray. Each ray can be unprojected onto the three-dimensional surface mesh to determine a location of each object contact point on the three-dimensional surface. Because a location of the object contact points are known with respect to a three-dimensional surface, as the object moves over time (and accordingly, as various frames of object contact points are captured over time), various observations about the object such as orientation, length, width, velocity, etc. can be determined over time);
           determine at least one pixel coordinate of a two-dimensional (2D) bounding box around an object in the image frame (page 1, paragraphs, [0015] the detection component can receive image data captured by an image sensor to detect an object represented in the image data. In some instances, the detection component can include a “two-dimensional bounding box” component, which can receive the image data and determine a two-dimensional bounding box that identifies the object. In some instances, the two-dimensional bounding box component can perform segmentation and/or classification to identify the object and/or to determine the two-dimensional bounding box. Also page 5, paragraph, [0049], the two-dimensional bounding box component to receive image data captured by the image sensor(s), for example, and to perform segmentation and/or classification on the image data to identify an object (such as a vehicle) represented in the image data, and to determine a “two-dimensional bounding box associated with the vehicle”.  The two-dimensional bounding box component can be implemented as a “machine learning algorithm trained” to identify objects in image data, and to determine a bounding box associated with the object. In some instances, a two-dimensional bounding box generated by the two-dimensional bounding box component may capture a region of the image data including some or all “pixels associated with an object”);
           determine at least one vertex of a three-dimensional (3D) bounding box around the object; obtain camera calibration information associated with the camera; and determine 3D attributes of the object using the 3D bounding box and the camera calibration information (see page 2, paragraph, [0017] a location of the “autonomous vehicle capturing the image data” can be determined with respect to a three-dimensional surface mesh or map of the environment. The autonomous vehicle can utilize one or more light detection and ranging (LIDAR) sensors, RADAR sensors, GPS sensors, inertial measurement units (IMUs), etc., to localize the autonomous vehicle with respect to the three-dimensional surface or map. Further, since the location of the image sensor relative to the autonomous vehicle is known (or can be determined), a ray can be determined originating from an endpoint associated with the image sensor or autonomous vehicle and passing through an individual object contact point. Accordingly, based at least in part on a known location of the autonomous vehicle and a known location of the image sensor, a three-dimensional surface mesh component can be used to unproject a ray associated with an individual vehicle contact point onto the three-dimensional surface mesh to determine a projection location or intersection point associated with the ray. Each ray can be unprojected onto the three-dimensional surface mesh to determine a location of each object contact point on the three-dimensional surface. Because a location of the object contact points are known with respect to a three-dimensional surface, as the object moves over time (and accordingly, as various frames of object contact points are captured over time), various observations about the object such as orientation, length, width, velocity, etc. can be determined over time.
           Also page 5, paragraph, [0052], a three-dimensional map of an environment and can continuously determine a location of the “autonomous vehicle” within the map. In some instances, the localization component 208 can utilize SLAM (simultaneous localization and mapping) or CLAMS (calibration, localization and mapping, simultaneously) to receive image data, LIDAR data, RADAR data, IMU data, GPS data, and the like to accurately determine a location of the autonomous vehicle).
          Regarding claim 2, Karasev discloses the system of claim 1 wherein the 3D attributes of the object comprise a length, height, width, 3D spatial location, and heading of the object (see page 1, paragraph, [0013], a three-dimensional bounding box can be determined that represents various observations about the vehicle. For example, the observations can include, but are not limited to, orientation, “length, width”, velocity, and the like. Accordingly, the three-dimensional bounding box representing the object in the environment can be provided to a prediction system or a planner system of the autonomous vehicle to generate a trajectory for the autonomous vehicle to navigate the environment.
           Also Fig. 1, also page 7, paragraphs, [0070-0071] In some instances, the rays can be determined based at least in part on “intrinsic and/or extrinsic” information associated with the image sensor (e.g., focal length in various dimensions, center, lens parameters, position in the environment, height, direction, resolution, tilt, channels, etc.) and/or a location of the object contact point within captured image data. FIG. 3B depicts a distance between the projected locations of the object contact points can be determined based at least in part by the known distances associated with the surface mesh 326, the “distances, length, width”, orientation, velocity, and the like of an object represented by the unprojected locations of the object contact points can be determined based at least in part on the object contact points and/or by the unprojected locations of the object contact points with respect to the surface mesh). 
           Regarding claim 3, Karasev discloses the system of claim 1 wherein the camera comprises a camera lens of a type from the group consisting of: a wide-angle or close-range lens, a medium-range lens, and a long-range lens (page 4, paragraph, [0036] determining a location of the image sensor relative to the three-dimensional surface and unprojecting the ray onto the three-dimensional surface based at least in part on the geometry of the ray, intrinsic and extrinsic information associated with the image sensor (e.g., focal length, center, lens parameters, height, direction, tilt, etc.), and the known location of the image sensor. In some instances, the ray can be unprojected onto the three-dimensional surface, and the distances between the image capture device and the various object contact points unprojected onto the three-dimensional surface can be determined. In some instances, the three-dimensional surface mesh can correspond to a detailed map representing an environment that has been generated or built up over time using measurements from one or more sensors (LIDAR, camera, depth, etc.) or other mapping software and/or hardware. [0044] In some instances, the image sensor 218 can include any color cameras (e.g., RGB), monochrome cameras, infrared (IR) cameras, depth-cameras (e.g., time of flight cameras), ultraviolet (UV) cameras, stereoscopic cameras, etc. In some instances, the image sensor(s) 218 can be located at various points of an autonomous vehicle, such as the corners of a vehicle, to capture various portions of an environment. In some instances, the image sensor(s) 218 can be associated with extrinsic characteristics indicating a location of the particular image sensor with respect to the vehicle, height, field of view, tilt angle, resolution, and the like). 
           Regarding claim 4, Karasev discloses the system of claim 1 wherein the at least one vertex of the three-dimensional (3D) bounding box around the object is determined in the at least one pixel coordinate (page 5, paragraph, [0049] a machine learning algorithm trained to identify objects in image data, and to determine a bounding box associated with the object. In some instances, a two-dimensional bounding box generated by the two-dimensional bounding box component 204 may capture a region of the image data including some or all pixels associated with an object. Also page 6, paragraph, [0060] the three-dimensional point estimates are consistent with observed image-plane measurements. For example, estimated contact points in the mesh can be projected back into the image plane. In such an example, the reprojection cost may be the sum of Euclidian differences in pixel coordinates between the originally detected contact points and the reprojected contact points).
           Regarding claim 5, Karasev discloses the system of claim 1 wherein the image processing system is further configured to obtain geological information associated with the image frame, wherein determining the 3D attributes of the object using the 3D bounding box and the camera calibration information further comprises: determining the 3D attributes of the object using the 3D bounding box, the geological information, and the camera calibration information (page 4, paragraph, [0044] the image sensor can include any color cameras (e.g., RGB), monochrome cameras, infrared (IR) cameras, depth-cameras (e.g., time of flight cameras), ultraviolet (UV) cameras, stereoscopic cameras, etc. The image sensor(s) can be located at various points of an autonomous vehicle, such as the corners of a vehicle, to capture various “portions of an environment” (geological). In some instances, the image sensor(s) 218 can be associated with extrinsic characteristics indicating a location of the particular image sensor with respect to the vehicle, height, field of view, tilt angle, resolution, and the like. Accordingly, the three-dimensional surface mesh component, discussed below, can determine a ray associated with image data captured by the image sensor and a point in the associated image data).
           Regarding claim 6, Karasev discloses the system of claim 5 wherein the geological information is obtained from a terrain map comprising global positioning system (GPS) locations with a height of terrain (page 4, paragraphs, [0036-0037], the three-dimensional surface mesh can correspond to a detailed map representing an environment (geological), that has been generated or built up over time using measurements from one or more sensors (LIDAR, camera, depth, etc.) or other mapping software and/or hardware. In some instances, the object based at least in part on data from one or more LIDAR sensors, RADAR sensors, GPS sensors, stereoscopic cameras, one or more depth cameras (e.g., time of flight sensors), and the like. Also page 5, paragraph, [0052] the localization component can include a three-dimensional map of an environment and can continuously determine a location of the autonomous vehicle within the map. In some instances, the localization component can utilize SLAM (simultaneous localization and mapping) or CLAMS (calibration, localization and mapping, simultaneously) to receive image data, LIDAR data, RADAR data, IMU data, GPS data, and the like to accurately determine a location of the autonomous vehicle).
           Regarding claim 7, Karasev discloses the system of claim 1 wherein the camera calibration information comprises camera calibration matrices with a camera extrinsic matrix and a camera intrinsic matrix (page 4, paragraph, [0036], “intrinsic and extrinsic” information associated with the image sensor 130 (e.g., focal length, center, lens parameters, height, direction, tilt, etc.), and the known location of the image sensor 130. In some instances, the ray can be unprojected onto the three-dimensional surface, and the distances between the image capture device and the various object contact points unprojected onto the three-dimensional surface can be determined. In some instances, the three-dimensional surface mesh can correspond to a detailed map representing an environment that has been generated or built up over time using measurements from one or more sensors (LIDAR, camera, depth, etc.) or other mapping software and/or hardware).
           Regarding claim 9, Karasev discloses the method of claim 8 wherein the 3D bounding box around the object is a cuboid in a 3D space (see claim 1, also Fig.1, refer to bounding box, 138, has 6 side and 8, corner (cuboid)).
           Regarding claim 10, Karasev discloses the method of claim 8 wherein at least one of the 2D bounding box and the 3D bounding box is determined by deep learning method (page 7, paragraph, [0064] In some instances, include any models, algorithms, and/or machine learning algorithms. For example, in some instances, the two-dimensional bounding box component 204, the object contact point component 206, the three-dimensional surface mesh component 210, and the optimization component 212 may be implemented as a neural network).
           Regarding claim 12, Karasev discloses the method of claim 8 further comprising obtaining geological information associated with the image frame, from at least one of a global positioning system (GPS), an accelerometer, and a WiFi triangulation, wherein the 3D attributes of the object are further determined using the geological information (page 5, paragraph, [0048] the sensor component 202 can include any number of additional sensors, including but not limited to sonar sensors, ultrasonic transducers, wheel encoders, microphones, accelerometers, gyroscopes, magnetometers, temperature sensors, humidity sensors, light sensors, global positioning system (GPS) sensors, and the like).
           Regarding claim 13, Karasev discloses the method of claim 8 wherein the camera extrinsic matrix denotes coordinate system transformations from 3D world coordinates to 3D camera coordinates (page 4, paragraph, [0036], “intrinsic and extrinsic” information associated with the image sensor 130 (e.g., focal length, center, lens parameters, height, direction, tilt, etc.), and the known location of the image sensor 130. In some instances, the ray can be unprojected onto the three-dimensional surface, and the distances between the image capture device and the various object contact points unprojected onto the three-dimensional surface can be determined. In some instances, the three-dimensional surface mesh can correspond to a detailed map representing an environment that has been generated or built up over time using measurements from one or more sensors (LIDAR, camera, depth, etc.) or other mapping software and/or hardware).
           Regarding claim 14, Karasev discloses the method of claim 8 wherein the camera intrinsic matrix denotes coordinate system transformations from 3D camera coordinates to 2D image coordinates (page 4, paragraph, [0036], “intrinsic and extrinsic” information associated with the image sensor 130 (e.g., focal length, center, lens parameters, height, direction, tilt, etc.), and the known location of the image sensor 130. In some instances, the ray can be unprojected onto the three-dimensional surface, and the distances between the image capture device and the various object contact points unprojected onto the three-dimensional surface can be determined. In some instances, the three-dimensional surface mesh can correspond to a detailed map representing an environment that has been generated or built up over time using measurements from one or more sensors (LIDAR, camera, depth, etc.) or other mapping software and/or hardware).
         Regarding claim 17, Karasev discloses the non-transitory machine-useable storage medium of claim 15 further configured to receive point cloud data from a laser range finder or a LDAR associated with the vehicle (page 5, paragraph, [0045] In some instances, the LIDAR sensor 220 can include one or more LIDAR sensors to capture depth data of an environment. In some instances, the LIDAR sensor 220 and/or the image sensor(s) 218 can operate in conjunction with the localization component 208 to determine a location of an autonomous vehicle, for example, when the architecture 200 is implemented as an autonomous vehicle. In some instances, the LIDAR sensor 220 can include any number of LIDAR sensors located to capture various portions of an environment. Further, the LIDAR sensor 220 can be used to determine static and/or dynamic objects based on motion of the objects in the environment).
       Regarding claim 18, Karasev discloses the non-transitory machine-useable storage medium of claim 15 wherein the 3D bounding box has eight corners (see claim 1, also Fig.1, refer to bounding box, 138, has 6 side and 8, corner (cuboid)).
           Regarding claim 19, Karasev discloses the non-transitory machine-useable storage medium of claim 15 further configured to obtain geological information associated with the image frame, from a terrain map with the height of terrain, wherein the 3D attributes of the object are further determined using the geological information (page 4, paragraphs, [0036-0037], the three-dimensional surface mesh can correspond to a detailed map representing an environment (geological), that has been generated or built up over time using measurements from one or more sensors (LIDAR, camera, depth, etc.) or other mapping software and/or hardware. In some instances, the object based at least in part on data from one or more LIDAR sensors, RADAR sensors, GPS sensors, stereoscopic cameras, one or more depth cameras (e.g., time of flight sensors), and the like. Also page 5, paragraph, [0052] the localization component can include a three-dimensional map of an environment and can continuously determine a location of the autonomous vehicle within the map. In some instances, the localization component can utilize SLAM (simultaneous localization and mapping) or CLAMS (calibration, localization and mapping, simultaneously) to receive image data, LIDAR data, RADAR data, IMU data, GPS data, and the like to accurately determine a location of the autonomous vehicle).
           With regard to claims 8 and 15, the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 12, 13, 14, 17, 18, 19, are respectively applicable to claims 8, 15.  


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 11, is rejected under 35 U.S.C. 103(a) as being unpatentable over Karasev et al (Pub. No.: U.S. 2019/0147600 A1) in view of Vallespi-Gonzalez et al (U.S. Pub No: 2018/0348346 A1). 
           However regarding claim 11, Karasev discloses  (page 1, paragraph, [0013], a three-dimensional bounding box can be determined that represents various observations about the vehicle. For example, the observations can include, but are not limited to, orientation, length, width, velocity, and the like. Accordingly, the three-dimensional bounding box representing the object in the environment can be provided to a prediction system or a planner system of the autonomous vehicle to generate a trajectory for the autonomous vehicle to navigate the environment).
           But does not explicitly state “the 3D bounding box is refined using Non-Maximum Suppression (NMS) method”.
           On the other hand Vallespi, in the same field of autonomous vehicle and to generate LIDAR data, teaches page 4, paragraph, [0044] in some implementations, generating bounding shapes within a second representation of LIDAR data can include generating a plurality of proposed bounding shapes positioned relative to each detected object of interest. The ultimate bounding shape determination from the plurality of proposed bounding shapes can be additionally or alternatively based on a filtering technique (e.g., non-maximum suppression (NMS) analysis) of the proposed bounding shapes to remove and/or reduce any overlapping bounding boxes.  
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Karasev invention according to the teaching of Vallespi because to combine, the 3D bounding box that defines an objects, orientation, length, width, velocity, and the like in the environment, that is taught by Karasev with the further procedure, “non-maximum suppression (NMS) analysis) of the proposed bounding shapes to remove and/or reduce any overlapping bounding boxes”, taught by Vallespi, which provides an improved and prediction quality of identifying moving objects.  
Claims 18 and 20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Karasev et al (Pub. No.: U.S. 2019/0147600 A1) in view of Steinberg et al (U.S. Pub No: 2019/0227175 A1). 
           Regarding claims 18 and 20, Karasev discloses (page 1, paragraph, [0013], a three-dimensional bounding box can be determined that represents various observations about the vehicle. For example, the observations can include, but are not limited to, orientation, length, width, velocity, and the like. Accordingly, the three-dimensional bounding box representing the object in the environment can be provided to a prediction system or a planner system of the autonomous vehicle to generate a trajectory for the autonomous vehicle to navigate the environment).
           Also page 4, paragraph, [0037] the operation 126 can include determining a distance between the image capture device and the object based at least in part on data from one or more LIDAR sensors, RADAR sensors, GPS sensors, stereoscopic cameras, one or more depth cameras (e.g., time of flight sensors)).
           But does not explicitly state “the object is over 200 meters away from the vehicle wherein the length, height, and width have predefined bounds greater than 1meter and less and 50 meters”.
           On the other hand Steinberg, in the same field of autonomous vehicle and to generate LIDAR data, teaches page 3, paragraph, [0033] an object may be at least partially solid (e.g. cars, trees); at least partially liquid (e.g. puddles on the road, rain); at least partly gaseous (e.g. fumes, clouds); made from a multitude of distinct particles (e.g. sand storm, fog, spray); and may be of one or more scales of magnitude, such as ˜1 millimeter (mm), ˜5 mm, ˜10 mm, ˜50 mm, ˜100 mm, ˜500 mm, ˜1 meter (m), ˜5 m, ˜10 m, 50 m, ˜100 m, and so on. Smaller or larger objects, as well as any size in between those examples, may also be detected. 
        Also page 18, paragraph, [0130] FIG. 6C illustrates how overlap region 600 between field of view 120A and field of view 120B may be used to increase the detection distance of vehicle 110. Consistent with the present disclosure, two or more light sources 112 projecting their nominal light emission into the overlap zone may be leveraged to increase the effective detection range. The term “detection range” may include an approximate distance from vehicle 110 at which LIDAR system 100 can clearly detect an object. In one embodiment, the maximum detection range of LIDAR system 100 is about 300 meters, about 400 meters, or about 500 meters.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Karasev invention according to the teaching of Steinberg because to combine, “orientation, length, width, velocity, and LIDAR for distance detection, the three-dimensional bounding box representing the object in the environment, that is taught by Karasev with the further procedure, the size of objects, and distance to the object, taught by Steinberg, which provides an improved and prediction quality of identifying moving objects.
         
                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
October 19, 2022